WELLS, J.
We have on appeal a decision of the Third District Court of Appeal declaring invalid a state statute. Rodriguez v. State, 906 So.2d 1082 (Fla. 3d DCA 2004). Rodriguez also expressly and directly conflicts with the decision in Sult v. State, 839 So.2d 798 (Fla. 2d DCA 2003). We have jurisdiction. See art. V, § 3(b)(1), (3), Fla. Const.
For the reasons stated in our opinion in Suit v. State, 906 So.2d 1013 (Fla. 2005), we affirm the decision of the Third District in Rodriguez.
It is so ordered.
PARIENTE, C.J., and ANSTEAD, LEWIS, and QUINCE, JJ„ concur.
CANTERO and BELL, JJ., dissent.